Name: Regulation (EEC) No 2552/69 of the Commission of 17 December 1969 determining the conditions for the inclusion of bourbon whisky under sub-heading No 22.09 C III (a) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 547 20.12.69 Official Journal of the European Communities No L 320/19 REGULATION (EEC) No 2552/69 OF THE COMMISSION of 17 December 1969 determining the conditions for the inclusion of bourbon whisky under sub-heading No 22.09 C III (a) of the Common Customs Tariff Community to control the conditions of issue of the certificate and to prevent falsification; whereas accordingly certain obligations should be imposed on the issuing body; .Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Committee on the Common Customs Tariff Nomenclature ; HAS ADOPTED THIS REGULATION: Article 1 The inclusion of bourbon whisky under sub-heading No 22.09 C III (a) shall be subject to presentation of a certificate of authenticity meeting the requirements specified in this Regulation . THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 97/691 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff, and in particular Article 4 thereof; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/682 of 28 June 1968, as last amended by Council Regulation (EEC) No 2451/69s of 8 December 1969, covers bourbon whisky under sub-heading No 22.09 C III (a); whereas inclusion under that sub-heading is subject to conditions to be determined by the competent authorities ; whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provisions are required to determine those conditions ; Whereas identification of bourbon whisky is particularly difficult ; whereas it can be made considerably easier if the exporting country gives an assurance that the product exported corresponds to the description of the product in question ; whereas, consequently, a product should not be included under sub-heading No 22.09 C III (a) unless it is accompanied by a certificate of authenticity which, being issued by a body acting under the responsibility of the exporting country, provides such an assurance; Whereas it is appropriate to specify the form which the certificate in question must take and the conditions for its use ; whereas, furthermore, measures must be introduced to enable the Article 2 1 . The certificate shali be in the form set out in Annex I to this Regulation . The size of the certificate shall be about 21 X 30 cm. Yellow paper shall be used . 2 . Each certificate shall bear an individual serial number. Article 3 The certificate shall be completed either by typing or in long-hand. In the latter case, it must be completed in ink and in block capitals . Article 4 The certificate shall be submitted to the customs authorities of the importing Member State within three months of its date of issue, together with the goods to which it refers . 1 OJ No L 14, 21.1.1969, p. 1 . 2 OJ No L 172, 22.7.1968, p. 1 . 3 OJ No L 311 , 11.12.1969, p. 1 . 548 Official Journal of the European Communities Article 5 information to enable an assessment to be made of the particulars shown in the certificates^ 2 . The list of issuing bodies appears in Annex II to this Regulation . 1 . A certificate shall be valid only if it is duly authenticated by a body appearing on the list referred to in Article 6 (2). 2 . A duly authenticated certificate is one which shows the place and date of issue and bears the stamp of the issuing body and the signature of the person or persons authorised to sign it. 3 . The list shall be revised when the condition specified in paragraph 1 (a) is no longer satisfied or when an issuing body does not fulfil any of the obligations which it has undertaken. Article 6 Article 7 Invoices produced in support of import declarations shall bear the serial number of the corresponding certificate. 1 . An issuing body may appear on the list only if : ( a) it is recognised as such by the exporting country; (b ) it undertakes to verify the particulars shown in certificates ; ( c ) it undertakes to provide the Commission and Member States, on request, with all appropriate Article 8 This Regulation j, shall enter into force on 1 January 1970. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 December 1969 . For the Commission The President Jean REY A N N EX I  A N N EX E I  A N H A N G I  A LL EG A TO I  B1 JL AG E I _ (re ct o  V or de rs ei te  re ct o  re ct o) Ce rti fic ate of Ce rti fic at Ec ht he its ze ug ni s Ce rti fic ato di Ce rti fic aa tv an BO UR BO N au th en tic ity d' au th en tic itÃ © au te nt ic itÃ ec ht he id W H IS K EY N o Co ns ig no r (N am e an d ad dr es s) Ex pÃ © di te ur (N om et ad re ss e) Sh ip pe d by S/ S  by ai r : Ex pÃ © di Ã © pa r ba te au  pa r av io n A bs en de r (N am e un d A dr es se ) Ve rsc hi fft du rc h M /S  ve rsa nd t du rc h Fl ug ze ug Sp ed ito re (C og no m e e in di riz zo ) ... Sp ed ito pe r na ve  co n ae ro pl an o Ve rsc he ep tp er sc hip  ve rz on de n pe rv lie gt ui g ... A fz en de r (N aa m en ad re s) Co ns ig ne e (N am e an d ad dr es s) C le ar an ce no te N o D Ã ©d ou an em en t n ° Z ol lu rk un de N r D es tin at ai re (n om et ad re ss e) Em pf Ã ¤n ge r (N am e un d A dr es se ) ... D es tin at ar io (C og no m e e in di riz zo ) Bo lle tta do ga na le n. .. U it vo er do cu m en t nr . O nt bi ed er (N aa m en ad re s) Q ua nt ity  N om br e  A nz ah l Q ua nt itÃ  A an ta l W ei gh t  Po id s  G ew ic ht P es o  G ew ic ht N um be r of pa ck ag es Se ria l nu m be rs an d m ar ks M ar qu es et nu m Ã ©r os Z ei ch en un d N um m er n N o m b re de s co li s A nz ah l de r P ac ks tÃ ¼ ck e N um er o de i co lli A an ta l co lli Q ua nt ity (L itr e) Q ua nt itÃ © (L itr es ) M en ge (L ite r) Q ua nt itÃ (L itr i) H oe ve el he id (L ite rs ) O bs er va ti on s O bs er va ti on s B em er ku ng en O ss er va zi on i O pm er ki ng en M ar ch e e n u m en M er ke n en nu m m er s C as ks F ut s F Ã ¤s se r F us ti F us te n B ot tl es B ou te ill es Fl as ch en B ot tig lie Fl es se n Official Journal of the European Communities 549 G ro ss br ut br ut to lo rd o br ut o N et n e t n e tt o n e tt o n e tt o 550 Official Journal of the European Communities (verso  RÃ ¼ckseite  verso  verso) The Internal Revenue Service certifies that the above whisky was distilled in the United States L'Internal Revenue Service certifie que le whisky Bourbon dÃ ©crit ci-dessus a Ã ©tÃ © obtenu aux Der Internal Revenue Service bestÃ ¤tigt, dai? der obengenannte Bourbon-Whisky in den USA L'Internal Revenue Service certifica che il whisky Bourbon sopra descritto e stato ottenuto De Internal Revenue Service verklaart dat de hierboven omschreven Bourbon whisky met een at not exceeding 160 ° proof (80 ° Gay-Lussac) from a fermented mash of grain of which not USA directement a 160 ° proof (80 ° Gay-Lussac) au maximum, exclusivement par distillation unmittelbar mit einer Starke von hÃ ¶chstens 160 ° proof (80 ° Gay-Lussac) durch Destillation aus negli USA direttamente a non piÃ ¹ di 160 ° proof (80 ° Gay-Lussac) esclusivamente per distill ­ sterkte van niet meer dan 160 ° proof ( 80 ° Gay-Lussac) in de Verenigde Staten van Noord ­ less than 51% was corn grain (maize) and aged for not less than two years in charred new oak containers . de mouts fermentes d'un melange de cÃ ©rÃ ©ales contenant au moins 51% de grains de maÃ ¯s et vergorener Getreide-Maische mit einem Anteil an Mais von mindestens 51 Gewichtshundert ­ azione di mosti fermentati di una miscela di cereali contenente almeno 51% di granturco e che Amerika in Ã ©Ã ©n produktiegang is verkregen uitsluitend door distillatie van gegist beslag van qu'il a vicilli pendant au moins deux ans en fÃ »ts de chene neufs superficiellement carbonises, teilen hergestellt wurde und daÃ  er mindestens 2 Jahre in neuen, innen angekohlten Eichen ­ fÃ ¤ssern gelagert hat. e stato invecchiato per almeno due anni in fusti nuovi di querica carbonizzati superficialmente. gemengde granen bestaande uit ten minste 51 gewichtspercenten (% ) maÃ ¯s en dat deze whisky gedurende ten minste twee jaar is gelagerd in nieuwe, aan de binnenzijde verkoolde, eikehouten vaten . U.S. Treasury Department Internal Revenue Service Officer Place and date of issuance Lieu et date d'Ã ©mission Ort und Datum der Ausstellung Luogo e data di emissione Plaats en datum van afgifte Seal of the Internal Revenue Service Stempel des Internal Revenue Service Sceau de l'Internal Revenue Service Stempel van het Internal Revenue Service Timbro dell'Internal Revenue Service ANNEX U Issuing Body Exporting Country U.S. Treasury Department-Internal Revenue Service  Washington D.C. United States of America